Citation Nr: 0000901	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. The propriety of the initial 10 percent rating assigned 
for residuals of a head
injury, including headaches and scars.

2. Entitlement to a total rating based upon individual 
unemployability (IU) due to
service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1971 to February 1973.

In March 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania granted the 
veteran's claim for service connection for residuals of a 
head injury, and granted a noncompensable (0 percent) 
disability rating.  At the same time, the RO denied other 
disability issues, including service connection for a back 
condition, a bilateral shoulder condition, hearing loss and 
headaches.  In April 1996 the veteran submitted a Notice of 
Disagreement (NOD) that addressed all of these claims.  

In June 1996, the RO issued a Statement of the Case (SOC) 
pertaining to all of these issues, but that combined the head 
injury residuals and headaches into one claim.  That same 
month, the RO issued a rating decision that acknowledged that 
its March 1996 rating decision was clearly and unmistakably 
erroneous for not granting the veteran service connection for 
residuals of head injuries with headaches.  The RO noted that 
subjective complaints such as headaches, dizziness, and 
insomnia are recognized as symptoms of brain trauma, and will 
be rated as 10 percent disabling, but no higher.  The 
effective date of the veteran's corrected 10 percent 
disability evaluation was set as the date of his claim in 
August 1995.  

In July 1996, the veteran perfected his appeal only as to his 
head injury and headache claim through the submission of VA 
Form 9, on which he requested a hearing before a local VA 
official (RO hearing).  The veteran testified before a 
hearing officer at the RO on April 15, 1997.  However, 
inasmuch as the veteran did not perfect a timely appeal with 
respect to the issues pertaining to back, bilateral shoulder, 
or hearing loss claims, those matters are not developed for 
appellate review and will not be addressed herein.

In October 1998, the RO denied the veteran's claim for 
entitlement to individual unemployability; that issue was 
developed for appellate review, but will be deferred pending 
the action below.

Since the veteran has disagreed with the initial rating 
assigned for his service-connected disorder, residuals of a 
head injury with headaches, the Board has recharachterized 
the issue as involving the propriety of initial rating 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


REMAND

Review of the service medical records reflects that the 
veteran sustained a laceration and contusion over the left 
skull, as a result of a bicycle/automobile accident during 
his military service.  He had a brief loss of consciousness, 
the laceration was sutured, and he was hospitalized for 3 
days in a private facility.  (Records from that hospital have 
been obtained; however the copy is of such poor quality that 
it is virtually illegible.)  The veteran then developed 
subjective complaints of headaches; neurological consultation 
was essentially negative; the impression was post-concussion 
syndrome.  

The claims folder contains no record of treatment or 
examination for symptoms of head injury until the mid-1990s.  
The veteran himself conceded that he received no medical 
treatment until 1995 when he fell due to dizziness, injuring 
his head again.  

The veteran was service connected for residuals of headaches 
in March 1996.  As noted above, the RO corrected its initial 
noncompensable rating in June 1996 when it assigned a 10 
percent disability rating for subjective complaints of brain 
trauma.  The veteran has expressed disagreement with the 10 
percent rating, arguing that he has a host of significantly 
disabling symptoms directly attributable to the head injury 
in service, including: blackouts, post concussion syndrome, 
eye pain and other eye problems, loss of hearing, difficulty 
with balance, dizziness, and severe headaches.  

Private medical evidence of record from Michael P. Duncombe, 
M.D., a neurologist, dated September 1995, reflects that the 
veteran presented a history of all the above symptoms dating 
back to military service, when he "fractured" his skull.  
It was Dr. Duncombe's opinion that some of his symptoms could 
be due to "trauma with damage to the 8th nerve structure."  
He assessed the veteran as having "significant disability," 
and noted that the veteran was unable to drive.  Dr. 
Duncombe's statement raised the possibility that VA has not 
acknowledged the complete extent of disability attributable 
to the head injury in service.  On the other hand, Dr. 
Duncombe's opinion was based on an inaccurate history of 
skull fracture, as provided by the veteran.  For that reason, 
the Board finds it necessary to ensure that the record is 
fully developed so that it can be determined which 
disabilities are part and parcel of the service-connected 
disorder and which are not.  

In this regard, Dr. Duncombe indicates that the veteran 
reported seeking VA treatment for his headaches at a facility 
in New York in 1985.  Dr. Duncombe repeats the veteran's 
assertion that this "was not a satisfactory encounter" and 
that the veteran "thinks they might have done a scan, but is 
not entirely sure of that."  The RO does not appear to have 
obtained or considered these records in evaluating the 
veteran's claim, nor is there a statement from the VAMC in 
New York documenting that no such treatment records exist.  
Consequently, before the Board can address the issue on 
appeal, VA's duty to assist the veteran in developing his 
claim dictates that additional effort to obtain these medical 
records is required by the RO.  See Gregory v. Brown, 8 Vet. 
App. 563, 570-71 (1996); Murinscak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992). 

In addition, the veteran's claim for individual 
unemployability must be remanded as well.  That decision is 
dependent upon consideration of his service connected 
disabilities, and his disability evaluations.  As the 
veteran's current rating is at least subject to modification 
by the RO upon consideration of the New York VA records, that 
development and review must be completed prior to the Board's 
consideration of the individual unemployability issue on 
appeal.

Accordingly, this claim is hereby REMANDED to the RO for the 
following actions:


1. The RO should request and obtain all 
of the
veteran's treatment records from VAMCs in 
New York, covering a span of time from 
February 1973 when he was discharged from 
service to the present.  If those prove 
unobtainable, the RO should obtain a 
statement from the VAMCs documenting the 
unavailability or nonexistence of the 
veteran's treatment records.  If the 
veteran can identify the specific VA 
facility he visited, the RO should only 
attempt to obtain treatment records from 
that particular location.

2.  The veteran should be asked to 
provide up-to-date information about his 
employment status, including the extent 
and results of any job searches he has 
undertaken during the past 2 years.  

3.  The RO should attempt to secure a 
legible copy of the veteran's in-service 
hospitalization at Hilaleah Hospital, 651 
East 25th Street, Hialeah, FL 33013 in 
August 1972.  (It should be explained to 
the hospital that the previously provided 
copy is illegible.)  

4.  Inasmuch as Dr. Duncombe has been 
treating the veteran for a number of 
years, and presumably has conducted in-
depth evaluation and testing, he should 
be requested to provide an opinion as to 
which residual symptoms should be 
attributed to the head injury sustained 
by the veteran in service.  To this end, 
he should be provided a brief summary of 
the injury in service; such summary 
should include the extent of the injury, 
treatment rendered, testing performed and 
findings recorded.  Any necessary 
authorization should be obtained from the 
veteran prior to undertaking this action.  

5.  The veteran should be afforded VA 
examination by a neurologist and any 
other appropriate specialist deemed 
necessary.  The purpose of the 
examination is to determine, with some 
degree of certainty, which symptoms 
claimed by the veteran are residuals of 
the head injury sustained in service, and 
therefore part and parcel of the service 
connected disorder, and which are due to 
other causes.  In order to do so, it is 
imperative that the examiner(s) be 
provided the opportunity to review the 
claims folder in detail, with special 
attention to the treatment afforded the 
veteran in service at the time of the 
injury in August 1972.  

A detailed history should be elicited 
from the veteran, and his symptoms should 
be recorded as well.  Following review of 
the record, physical examination, and any 
testing deemed necessary, the examiner(s) 
should offer an opinion identifying which 
residuals (such as blackouts, headaches, 
dizziness, hearing loss etc.) are at 
least as likely as not to be due to the 
head injury in service.  The 
manifestations and extent of disability 
associated with all such residuals should 
be described fully, so that an 
appropriate rating may be assigned.  It 
would be helpful if the examiner(s) would 
provide reasons for the opinions 
advanced.

6.  Upon completion of the above actions, 
and after undertaking and completing any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for service 
connection for residuals of head trauma 
and headaches, and entitlement to a total 
rating due to individual unemployability, 
in light of any additional evidence 
obtained.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

7.  If either determination continues to 
be adverse to the veteran, both he and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.


The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




